DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For example, Claim 1 recites “the control unit configure to” and “allocate a supplying power of to each” in lines 9-10.  Another example can be seen where Claim 7 recites “detecting power requirement of” in line 2 which appears to be missing the word “a” and also recites “allocate a supplying charging power of to each” in line 5.
devices” in line 5.
Claims 8-13 are directly or indirectly dependent upon claim 7 and therefore also contain the problematic language.  Additionally, claim 11 recites “each charged devices” in line 3 and “each charged devices” in line 9.
Claim 1 recites the limitation "each charged device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 are directly or indirectly dependent upon claim 1 and therefore also contain the problematic language.
Claim 7 recites the limitation "each interface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-13 are directly or indirectly dependent upon claim 7 and therefore also contain the problematic language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pandya (US 2016/0336745) in view of Robinson (US 2017/0192474).
With respect to claim 1, Pandya discloses a charging device comprising a control unit, a charging protocol chip electrically connected to the control unit (para 0055 recites that the charging device includes a management apparatus provided by a combination of hardware and software including a circuit, processor, firmware, and application software, which meets the recitations of a control unit and charging protocol chip, also see para 0027-0030), and at least two interfaces respectively connected to the charging protocol chip (150 in Fig. 1, also see para 0030 and 0054-0055); wherein each of the charging protocol chips is configured to detect a power requirement of each charged device electrically connected to each interface (para 0035-0038 and 0064-0067); wherein the control unit is configured to calculate a total power requirement of all charged devices according to each power requirement of the charged devices (para 0034-0035 and 0048-0050); and according to a magnitude between the total power requirement and a total available supplying power of the charging device, and according to a preset power allocation rule, the control unit configure to allocate a supplying charging power of to each interface electrically connected with a charged device (para 0033-0039, 0045-0052, and 0060-0063).
However, Pandya does not expressly disclose the use of at least two charging protocol chips.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include multiple charging protocol chips in the device of Pandya, as did Robinson, so that the device operation could continue if one chip had a failure or disconnect, while also being able to provide charge monitoring and control to a wide array of interfaces.
With respect to claim 2, Pandya discloses the charging device claimed as in claim 1, wherein the preset power allocation rule is to charge a low-power requirement charged device by full power first; and the control unit is configured to control the charging protocol chips to charge a low-power requirement device by full power first (para 0038-0040, 0048, and 0052, also see para 0033-0037).
With respect to claim 3, Pandya discloses the charging device claimed as in claim 1, wherein the preset power allocation rule is to charge a high-power requirement charged device first under a premise that to charge each other charged devices by minimum chargeable charging power; and the control unit is configured to control each of the at least two charging protocol chips to allocate minimum chargeable charging power to each charged devices, and allocate the residual available supplying power of the charging device to the high-
With respect to claim 4, Pandya discloses the charging device claimed as in claim 1, wherein the control unit is further configured to re-allocate the output charging power of each interface electrically connected with the charged device, when the charged device is plugged into or unplugged from the charging device (para 0040, 0046, and 0066-0067).
With respect to claim 5, Pandya discloses the charging device claimed as in claim 1, wherein the control unit is further configured to re-allocate the output charging power to the each interface electrically connected charged device, when output current of at least one of the interface is less than or equal to a preset threshold (para 0032-0039 and 0044-0046).
With respect to claim 7, Pandya discloses a charging method, comprising: detecting power requirement of at least two charged devices by a charging protocol chip (para 0055 recites that the charging device includes a management apparatus provided by a combination of hardware and software including a circuit, processor, firmware, and application software, which meets the recitations of a control unit and charging protocol chip, also see para 0027-0030); calculating a total power requirement of all charged devices (para 0034-0035 and 0048-0050) according to each power requirement of the charged devices by a control unit (para 0035-0038 and 0064-0067); allocate a supplying charging power of to each interface (150 in Fig. 1, also see para 0030 and 0054-0055) electrically connected with a charged device, by the control unit, according to a magnitude between the total power requirement and the total available supplying power of a charging device, and according to a preset power allocation rule (para 0033-0039, 0045-0052, and 0060-0063).

Robinson discloses a charging device with a power management system which includes multiple charging protocol chips/units (para 0027-0030, 0038, 0057, and 0090), in order to help continue operation if one chip has a failure or disconnect, while also being able to provide charge monitoring and control to a wide array of interfaces.  It has also been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include multiple charging protocol chips in the device of Pandya, as did Robinson, so that the device operation could continue if one chip had a failure or disconnect, while also being able to provide charge monitoring and control to a wide array of interfaces.
With respect to claim 8, Pandya discloses the charging method claimed as in claim 7, wherein the allocate a supplying charging power of to each interface electrically connected with a charged device, by the control unit, according to a magnitude between the total power requirement and the total available supplying power of a charging device, and according to a preset power allocation rule, comprises: when the total available supplying power of the charging device is less than the total power requirement, allocating the output charging power to the each interface electrically connected with a charged device, according to the preset power allocation rule (para 0034-0035 and 0048-0049).

With respect to claim 10, Pandya discloses the charging method claimed as in claim 7, wherein the preset power allocation rule is to charge a low-power requirement device by full power first; the allocate a supplying charging power of to each interface electrically connected with a charged device, by the control unit, according to a magnitude between the total power requirement and the total available supplying power of a charging device (para 0038-0040, 0048, and 0052), and according to a preset power allocation rule, comprises: controlling, by the control unit, the charging protocol chip to charge a low-power requirement charged device by full power first, according to the magnitude between the total power requirement and the total available supplying power of the charging device, and according to the preset power allocation rule (para 0038-0040, 0048, and 0052, also see para 0033-0037).
With respect to claim 11, Pandya discloses the charging method claimed as in claim 7, wherein the preset power allocation rule is to charge a high-power requirement charged device first under a premise that to charge each charged devices by minimum chargeable charging power; allocate a supplying charging power of to each interface electrically connected with a charged device, by the control unit, according to a magnitude 
With respect to claim 12, Pandya discloses the charging method claimed as in claim 7, further comprising: re-allocating the output power charging power of each interface electrically connected with a charged device, when the charged device is plugged into or unplugged from the charging device (para 0040, 0046, and 0066-0067).
With respect to claim 13, Pandya discloses the charging method claimed as in claim 7, further comprising: re-allocating the output charging power to the each interface electrically connected with a charged device, when output current of at least one of the interface is less than or equal to a preset threshold (para 0032-0039 and 0044-0046).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pandya (US 2016/0336745) and Robinson (US 2017/0192474), further in view of Sultenfuss (US 2019/0073012).

However, Pandya does not expressly disclose the use of a Type-C interface.
Sultenfuss discloses a charging device with a power management system which includes the use of Type-C interfaces for the USB interfaces (para 0049-0053 and 0077-0078), in order to provide a widely used standard for a USB port which will be compatible with a large array of devices while also providing a connection with a smaller footprint and power delivery specifications.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a Type-C interface in the device of Pandya, as did Sultenfuss, so that the interface would include a widely used standard for a USB port which will be compatible with a large array of devices while also providing a connection with a smaller footprint and power delivery specifications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Leabman (US 9,935,482) and Toebes (US 7,664,136).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00a.m. - 6:30p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./            Examiner, Art Unit 2859    

/EDWARD TSO/             Primary Examiner, Art Unit 2859